IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0253
                               Filed May 14, 2014


IN THE INTEREST OF K.C. AND M.C.,
Minor Children,

A.C., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Montgomery County, Susan L.

Christensen, District Associate Judge.



       The mother appeals the termination of her parental rights to her children,

K.C. and M.C. AFFIRMED.



       Josiah C. Wearin of Stamets & Wearin, P.C., Red Oak, for appellant

mother.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, and Bruce Swanson, County Attorney, for appellee State.

       DeShawne Bird-Sell, Glenwood, attorney and guardian ad litem for minor

children.



       Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                           2


VOGEL, P.J.

       The mother appeals the termination of her parental rights to her children,

K.C. and M.C. She asserts the State failed to prove by clear and convincing

evidence grounds to terminate her parental rights under Iowa Code section

232.116(1)(d), (e), (f), and (l) (2013). Due to the mother’s persistent drug abuse

and lack of contact with the children, we conclude the State proved by clear and

convincing evidence her rights should be terminated pursuant to Iowa Code

section 232.116(1)(l). Consequently, we affirm.

       The children, K.C., born May 2006, and M.C., born February 2010, were

removed from the mother’s care on August 31, 2011, due to the mother caring for

the children while under the influence of illegal substances.              The Texas

Department of Family and Protective Services alleged the mother fled from

Texas to Iowa with the children to avoid Child Protective Service’s involvement

after she tested positive for illegal substances on three different occasions. 1 The

children were adjudicated in need of assistance in Iowa on September 23, 2011.

       The children returned to the mother’s care from November 23 to

December 12, 2011, while she was in an inpatient drug treatment program at

Clearview Recovery, and again from January 6 to February 21, 2012, when the

mother was in the Heart of Iowa program.             She failed to complete either

treatment program successfully and left the Heart of Iowa program, absconding

with the children.    Authorities located the motel room in which she and the


1
 While in Texas, the mother underwent three drug tests in May, June, and August of
2011, in which she tested positive for marijuana, cocaine, and non-prescribed opiates.
Texas reports stated the mother tested positive for one of the highest levels of cocaine
ever seen at the clinic.
                                           3


children stayed in Coralville, Iowa, but only just after the mother had again fled

with the children. Syringes were found in the hotel room. The children were

eventually located in Virginia, and subsequently removed from the mother’s care.

After residing in family foster care, the children were eventually placed with the

maternal grandparents in Florida, then placed with their maternal aunt on

September 6, 2013, also in Florida, where they remained at the time of the

termination hearing.

       The mother has a history of absconding with the children to avoid the

involvement of various state agencies.          The mother has moved to several

different states, including Florida, Virginia, Texas, and Iowa, in an effort to avoid

having the children removed from her care. Moreover, during the pendency of

this proceeding, the mother has been involved in several different drug treatment

programs, both inpatient and outpatient, in Texas, Iowa, and Florida. The mother

has only successfully completed one program, but continues to test positive for

cocaine, amphetamines, and marijuana.2 Additionally, during a psychological

evaluation on December 21, 2012, the mother was diagnosed with bipolar

disorder type I, polysubstance dependence, and cocaine and opiate abuse in

partial remission. However, she failed to participate consistently in therapy and

has not received continual psychiatric care.

       The following services were offered during the pendency of this

proceeding: family safety, risk, and permanency services; mental health


2
 According to the DHS report: “[The mother] reported that she has used illegal drugs a
majority of her life and recognizes that she is addicted. [The mother] expressed that she
understands how her drug use has negatively impacted all facets of her life, specifically
with her children.”
                                           4


evaluation and treatment; chemical dependency treatment; drug testing; and

case management services. However, the mother continues to abuse drugs and

refuses to participate consistently in services or visitation offered by the

department of human services (DHS).

       Due to this conduct, the State filed a petition to terminate parental rights

on July 26, 2013. A hearing was held on November 13. The mother did not

appear, though she had spoken with her attorney the day before and was aware

of the hearing, stating that she intended to attend. Through her attorney the

mother moved for a continuance, which was denied. The court issued an order

on February 3, 2014, terminating the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(d), (e), (f), and (l).3 The mother appeals.4

       The State asserts the mother failed to preserve error regarding her

argument the State did not prove by clear and convincing evidence grounds to

terminate her parental rights under Iowa Code section 232.116(1)(d), (e), (f), and

(l). Her attorney made a general statement regarding visitation, and called a

DHS worker to testify, who stated the children cannot be returned to the mother’s

care. Although the State asserts the mother did not preserve error after failing to

resist any of the State’s allegations, we nonetheless choose to address whether

the State proved grounds to terminate under paragraph (l).

3
  To terminate parental rights under Iowa Code section 232.116(1)(d), the State must
show the child was adjudicated CINA for physical or sexual abuse or neglect, and the
circumstances continue despite the receipt of services. To terminate parental rights
under Iowa Code section 232.116(1)(e), the State must prove the child has been
adjudicated CINA, removed from the home for six months, and that the parent has not
maintained significant and meaningful contact with the child. To terminate parental
rights under Iowa Code section 232.116(1)(f), the State must show the child is four years
old or older, been adjudicated CINA, removed from home for twelve of last eighteen
months, and cannot be returned to the parent’s care.
4
  The father’s rights were also terminated; however, he does not appeal.
                                        5

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

When the juvenile court terminates parental rights on more than one statutory

ground, we only need find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id. To terminate parental rights under paragraph

(l), the State must prove:

              (1) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96 and custody has been
       transferred from the child’s parents for placement pursuant to
       section 232.102.
              (2) The parent has a severe, chronic substance abuse
       problem, and presents a danger to self or others as evidenced by
       prior acts.
              (3) There is clear and convincing evidence that the parent’s
       prognosis indicates that the child will not be able to be returned to
       the custody of the parent within a reasonable period of time
       considering the child’s age and need for a permanent home.

Iowa Code § 232.116(1)(l).

       The actions of the mother show that the children cannot be returned to her

care due to her “severe, chronic substance abuse problem.” Id. The mother has

been in and out of many drug treatment programs, both inpatient and outpatient,

over several years and in several different states. Her drug addiction remains.

While she claims this is due to the father’s negative influence, even though they

have not been in contact for a significant period of time, she continues to abuse

drugs. Moreover, her severe mental health problems remain untreated. Though

the CINA and termination proceedings have been ongoing since September

2011, she has yet to demonstrate a sincere desire or ability to care for the

children. She did not attend the termination hearing and she had no contact with
                                         6


the children from July 7 to November 1, 2013. In determining the future actions

of the parent, her past conduct is instructive. In re J.E., 723 N.W.2d 793, 798

(Iowa 2006). Given this ongoing behavior, it is clear the children cannot be

returned to the mother’s care or custody. See Iowa Code section 232.116(1)(l).

Consequently, we affirm the juvenile court’s order terminating her parental rights.

      AFFIRMED.